 
GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 |
TEL:  212-902-1000
 
Opening Transaction
To:
 
Humana Inc.
500 West Main Street
Louisville, Kentucky 40202
A/C:
 
From:
Goldman, Sachs & Co.
Re:
Accelerated Stock Buyback
Ref. No:
As provided in the Supplemental Confirmation
Date:
November 7, 2014
   

 
This master confirmation (this “Master Confirmation”), dated as of November 7,
2014, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and Humana Inc. (“Counterparty”).  This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction.  The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation.  This Master Confirmation and each Supplemental
Confirmation together shall constitute a “Confirmation” as referred to in the
Agreement specified below.
 
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and GS&Co. as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
 
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method
(it being agreed that any Loss will be determined by the relevant party acting
in good faith and using commercially reasonable procedures in order to produce a
commercially reasonable result), New York law (without reference to its choice
of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions, (iii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “second”, (iv) the insertion of “, absent
manifest error” immediately before the period at the end of the last sentence of
Section 6(d)(i), (v) the election that the “Cross Default” provisions of Section
5(a)(vi) shall apply to GS&Co. and Counterparty, with a “Threshold Amount” of
USD 75 million, provided that (A) the words “, or becoming capable at such time
of being declared,” shall be deleted from Section 5(a)(vi) and (B) the following
language shall be added to the end of such Section 5(a)(vi): “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay;”, and (vi) that Credit Support Provider means, in relation to GS&Co., The
Goldman Sachs Group, Inc.
 
The Transactions shall be the sole Transactions under the Agreement.  If there
exists any Master Agreement, in a form published by ISDA, between GS&Co. and
Counterparty or any confirmation or other agreement between GS&Co. and
Counterparty pursuant to which such a Master Agreement is deemed to exist
between GS&Co. and Counterparty (each such ISDA Master Agreement, confirmation
and other agreement, an “Other Agreement”), then notwithstanding anything to the
contrary in any Other Agreement, the Transactions shall not be considered or
deemed to be Transactions under, or otherwise governed by, any Other Agreement.
 
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.
 
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.
 
1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions.  Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.
 
General Terms:
 
 
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Buyer:
Counterparty

 
 
Seller:
GS&Co.

 
 
Shares:
Common stock, par value $0.16 2/3 per share, of Counterparty (Ticker: HUM)

 
 
Exchange:
New York Stock Exchange

 
 
Related Exchange(s):
All Exchanges.

 
 
Prepayment/Variable

 
Obligation:
Applicable



 
Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Counterparty
Additional
Payment Amount:
 
 
 
For each Transaction, as set forth in the related Supplemental Confirmation. 
Counterparty shall pay to GS&Co. the Counterparty Additional Payment Amount, if
any, on the Counterparty Additional Payment Date.

 
 
Payment Date:
The Prepayment Date.

 
  Valuation:   
 

 
 
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the 10b-18 Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “HUM.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s discretion, erroneous, such VWAP Price shall be as
determined by the Calculation Agent.  For purposes of calculating the VWAP Price
for such Exchange Business Day, the Calculation Agent will include only those
trades that are reported during the period of time during which Counterparty
could purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant
to the conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

 
 
Forward Price:
The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.

 
 
Forward Price
Adjustment Amount:
 
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.   

 
 
Calculation Period
State Date:
 
 
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 

 
 
Termination Date:
The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.

 
 
Scheduled
Termination Date:
 
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

 
 
First
Acceleration Date:
 
 
For each Transaction, as set forth in the related Supplemental Confirmation.

       
 

 
 
Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 
 
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its discretion, postpone the Scheduled Termination
Date, or (ii) in the Settlement Valuation Period, the Calculation Agent may
extend the Settlement Valuation Period, in each case by a number of days that is
no more than the number of applicable Disrupted Days.  If any such Disrupted Day
is a Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which case the
VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) except in the case of a Disrupted Day relating solely to a deemed Market
Disruption Event pursuant to Section 5 of this Master Confirmation (which
Disrupted Day can only be a Disrupted Day in full), such Disrupted Day is a
Disrupted Day only in part, in which case the VWAP Price for such Disrupted Day
shall be determined by the Calculation Agent based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day effected before the relevant
Market Disruption Event occurred or after the relevant Market Disruption Event
ceased and/or after taking into account the nature and duration of the relevant
Market Disruption Event, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Forward Price or
the Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.  Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.

 
 
If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
discretion, may deem such ninth Scheduled Trading Day to be an Exchange Business
Day that is not a Disrupted Day and determine the VWAP Price for such ninth
Scheduled Trading Day using its good faith and commercially reasonable estimate
of the value of the Shares on such ninth Scheduled Trading Day based on the
volume, historical trading patterns and price of the Shares and such other
factors as it deems appropriate.

 
The Calculation Agent shall notify the parties of any determination pursuant to
these Valuation Disruption provisions as promptly as practicable, and shall use
good faith efforts to provide such notice no later than the Exchange Business
Day immediately following the affected Exchange Business Day.
 
  Settlement Terms:
 

 

 
Settlement Procedures:
If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representation therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares. If the Number of Shares to be
Delivered is negative, then the Counterparty Settlement Provisions in Annex A
shall apply.

 
 
Number of Shares
to be Delivered:
A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.

 
 
Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) USD 5.00.

 
 
Excess Dividend
Amount:
 
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

    
 

 
 
Settlement Date:
If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

 
 
Settlement Currency:
USD

 
 
Initial Share Delivery:
GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

 
Initial Share
Delivery Date:
 
For each Transaction, as set forth in the related Supplemental Confirmation.

      
 

 
 
Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
Share Adjustments:
 
 
Potential
Adjustment
Event:
 
 
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
 
It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its discretion,
adjust any relevant terms of any such Transaction as necessary to preserve as
nearly as practicable the fair value of such Transaction to GS&Co. prior to such
postponement.

 
 
Extraordinary
Dividend:
 
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

 
 
Ordinary
Dividend
Amount:
 
 
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Method of Adjustment:
Calculation Agent Adjustment

 
 
Early Ordinary
Dividend Payment:
 
If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period (as defined below) and is prior to the Scheduled
Ex-Dividend Date for such calendar quarter, the Calculation Agent shall make
such adjustment to the exercise, settlement, payment or any other terms of the
relevant Transaction as the Calculation Agent determines appropriate to account
for the economic effect on such Transaction of such event.

 
 
Scheduled
Ex-Dividend Dates:
 
For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

 
Extraordinary Events:
 
 
Consequences of
Merger Events:
 
 
(a)   Share-for-Share:          Modified Calculation Agent Adjustment
(b)   Share-for-Other:          Cancellation and Payment
(c)   Share-for-Combined:  Component Adjustment

 
 
Tender Offer:
Applicable; provided that (i) Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “20%,” (ii) Section
12.1(l) of the Equity Definitions shall be amended (x) by deleting the
parenthetical in the fifth line thereof, (y) by replacing “that” in the fifth
line thereof with “whether or not such announcement” and (z) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (ii) Sections 12.3(a) and
12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”

 
 
Consequences of
Tender Offers:
 
 
(a)  Share-for-Share:           Modified Calculation Agent Adjustment
(b)  Share-for-Other:          Modified Calculation Agent Adjustment
(c)  Share-for-Combined:   Modified Calculation Agent Adjustment

 
 
Nationalization,
Insolvency or
Delisting:
 
 
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

 
 
Additional
Disruption Events:
 

 
 
(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or public announcement of any change in the formal or informal
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law or regulation (including any action taken by
a taxing authority), in each case, constitutes a “Change in Law” shall be made
by the Hedging Party in good faith and in a commercially reasonable manner and
in a manner consistent with the requirements, policies or procedures of the
Hedging Party that are generally applicable hereunder in similar situations and
applied to the relevant Transactions hereunder in a non-discriminatory manner
(but without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date), and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

 
 
(b) Failure to Deliver:
Applicable 

 
 
(c) Insolvency Filing:
Applicable

 
 
(d) Hedging Disruption:
Applicable

 
 
(e) Increased Cost of
     Hedging:
 
Applicable

 
 
(f) Loss of Stock Borrow:
 
     Maximum Stock Loan Rate:
 
     Hedging Party:
Applicable
 
200 basis points per annum
 
GS&Co.

 
 
(g) Increased Cost of
     Stock Borrow: 
 
     Initial Stock Loan Rate:
 
     Hedging Party:
 
     Determining Party:
 
Applicable 
 
50 basis points per annum
 
GS&CO.
 
GS&Co.

 
 
Additional Termination
Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).
 
The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.

 
 
Relevant Dividend
Period:
 
The period from and including the Calculation Period Start Date to and including
the Relevant Dividend Period End Date.

 
 
Relevant Dividend
Period End Date:
 
If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

 
 
Non-Reliance/Agreements
and Acknowledgements
Regarding Hedging
Activities/Additional
Acknowledgements:
 
 
 
 
Applicable

 
 
Transfer:
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty, but only if (i) Counterparty would not, at
the time and as a result of such transfer or assignment, reasonably be expected
to be required to pay (including a payment in kind) to the transferee at such
time or on any later date an amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) of the Agreement (except in respect of interest under Section
2(e), 6(d)(ii) or 6(e) of the Agreement) greater than the amount in respect of
which Counterparty would have been required to pay to GS&Co. in the absence of
such transfer; (ii) Counterparty would not, at the time and as a result of such
transfer or assignment, reasonably be expected to receive a payment (including a
payment in kind) from which at such time or on any later date an amount had been
withheld or deducted, on account of a Tax under Section 2(d)(i) of the Agreement
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e) of the
Agreement), in excess of that which GS&Co. would have been required to so
withhold or deduct in the absence of such transfer, unless the transferee will
be required to make additional payments pursuant to Section 2(d)(i)(4) of the
Agreement in an amount equal to such excess; (iii) Counterparty would not, at
the time and as a result of such transfer or assignment, reasonably be expected
to otherwise suffer material adverse tax consequences from such transfer or
assignment at such time or on any later date; (iv) immediately upon giving
effect to such transfer, no Event of Default, no Potential Event of Default and
no Termination Event will have occurred as a result thereof; (v) GS&Co. shall
have caused the transferee to make such Payee Tax Representations and to provide
such tax documentation as may be reasonably requested by Counterparty to permit
Counterparty to determine that the results described in (i) above will not occur
upon or after such transfer; (vi) such transferee is a “dealer” within the
meaning of Treasury Regulation Section 1.1001-4(b)(1); and (vii) Counterparty
would not, at the time and as a result of such transfer or assignment,
reasonably be expected to be required to become subject to any registration or
other qualification requirement under applicable law or regulation to which it
would not otherwise have been subject absent such transfer or assignment.

 
 
Tax Representations
and  Tax Form
Deliverables:
 
 
For purposes of Section 3(f) of the Agreement, GS&Co. represents that it is a
“U.S. person” (as that term is used in Sections 1.1441-1T(c)(2) and 1-1441-
4(a)(3)(ii) of the United States Treasury Regulations) for U.S. federal income
tax purposes.
 
For purposes of Sections 4(a)(i) and (ii) of the Agreement, GS&Co. agrees to
deliver to Counterparty a correct, complete (in a manner reasonably satisfactory
to Counterparty) and executed United States Internal Revenue Service Form W-9
(or successor thereto) (i) promptly upon execution of this Master Confirmation,
(ii) promptly upon reasonable demand by Counterparty and (iii) promptly upon
learning that any such from previously provided by GS&Co. has become obsolete or
incorrect.

 
 
GS&Co. Payment Instructions:
 

 
Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.

 
A/C

 
ABA: 021-000021

 
Counterparty's Contact
Details for Purpose of
Giving Notice:
 
 
 

 
Humana Inc.
500 W. Main Street

 
Louisville, KY 40202

 
Attention:  

 
 

 
Telephone:

 
Facsimile:

 
Email:



 
With a copy to:



 
Humana Inc.

 
500 W. Main Street, 21st Floor

 
Louisville, KY 40202

 
Attention:

 
 

 
 

 
Telephone:

 
Email:



 
 

GS&Co.'s Contact Details
for Purpose of Giving Notice:
 

 
Goldman, Sachs & Co.
200 West Street

 
New York, NY 10282-2198

 
Attention:

 
Telephone:

 
Facsimile:

 
Email:
 
With a copy to:
 
Attention:
Telephone:
Facsimile:
email:
 
And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com

 
 
Notwithstanding anything to the contrary contained herein, with respect to any
notice or other communication given hereunder that is given by email (other than
an email notice or communication from GS&Co. to Counterparty designating an
Accelerated Termination Date hereunder, which shall not be subject to this
paragraph), the parties hereby agree that the burden of proving receipt will be
on the sender and will not be met by a copy of the sent message generated by the
sender’s computer or other transmission device unless that copy is accompanied
by (x) a copy of a delivery receipt message from the recipient’s computer or
other end point device or (y) a recording or other reasonable evidence
(including a contemporaneous written record) that a responsible employee of the
recipient telephonically confirmed the recipient’s receipt of the sender’s
email.  With respect to clause (x) above, the parties agree that if return
receipt is requested, the receiving party shall promptly acknowledge receipt.


Unless otherwise expressly provided in a Supplemental Confirmation with respect
to the corresponding Transaction, no notice or other communication pursuant to
Section 5 or Section 6 of the Agreement given by telephone or by facsimile
transmission will be effective for any purpose under this Master Confirmation;
provided, however, that the foregoing shall not preclude the use of telephonic
communications to evidence that a contract has been made or a Transaction has
been entered into between the parties.  For the avoidance of doubt, the mere
inclusion of a telephone or facsimile number in this Master Confirmation or in a
Supplemental Confirmation will not constitute an agreement that any notice or
other communication may be given telephonically or via facsimile transmission.
 
2. Calculation Agent.  GS&Co; provided that, following the occurrence of an
Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect to
which GS&Co. is the Defaulting Party, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the date
such Event of Default occurred and ending on the Early Termination Date with
respect to such Event of Default, as the Calculation Agent with respect to the
Transactions under this Master Confirmation. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will promptly (but in any event no later
than the earlier of (i) the time at which Counterparty becomes obligated to make
any payment or delivery or take any other action as a result of such
determination or calculation and (ii) the date five (5) Exchange Business Days
following the date of such determination or calculation) provide to Counterparty
by e-mail to the e-mail address provided by Counterparty in such written request
a report (in a commonly used file format for the storage and manipulation of
financial data without disclosing any proprietary models of the Calculation
Agent or other information that is or is reasonably likely to be proprietary or
subject to contractual, legal or regulatory obligations not to disclose such
information) displaying in reasonable detail the basis for such determination or
calculation, as the case may be.  Whenever the Calculation Agent is required or
permitted to exercise discretion in any way, it will do so in good faith and in
a commercially reasonable manner.
 
3. Additional Representations and Covenants of Each Party.  In addition to the
representations and covenants in the Agreement, each party represents and
covenants to the other party that:
 
(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.
 
(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, each party represents to the other that (i) it has
the financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined under Regulation D under the
Securities Act and (iii) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.
 
(c) Material Nonpublic Information. GS&Co. hereby represents and covenants to
Counterparty that it has implemented policies and procedures, taking into
consideration the nature of its business, reasonably designed to prevent
individuals making investment decisions related to any Transaction from having
access to material nonpublic information regarding Issuer that may be in
possession of other individuals at GS&Co.
 
(d) No Recourse to Third Parties. Each party agrees it will look solely to the
other party (or any guarantor in respect thereof) for performance of such other
party’s obligations under any Transaction.
 
(e) Guarantee of The Goldman Sachs Group, Inc.  The obligations of GS&Co. in
respect of each Transaction hereunder will be guaranteed by The Goldman Sachs
Group, Inc. pursuant to (i) the General Guarantee Agreement, dated January 30,
2006, made by The Goldman Sachs Group, Inc. relating to certain obligations of
GS&Co. (available as Exhibit 10.45 to The Goldman Sachs Group, Inc. Annual
Report on Form 10-K for the fiscal year ended November 25, 2005), or (ii) any
replacement or successor guarantee, which may be in the form of a general
guarantee or a guarantee that specifically references the Transactions.  The
parties agree and acknowledge that any such guarantee shall not be a Credit
Support Document hereunder.
 
4. Additional Representations and Covenants of Counterparty.  In addition to the
representations and covenants in the Agreement, Counterparty represents and
covenants to GS&Co. that:
 
(a) As of the Trade Date of a Transaction, Counterparty will not be engaged in
an “issuer tender offer” as such term is defined in Rule 13e-4 under the
Exchange Act, nor is it aware of any third party tender offer with respect to
the Shares within the meaning of Rule 13e-1 under the Exchange Act.
 
(b) It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non­public information with respect to the Shares, (ii)
in anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).


(c) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program
and its Board of Directors has approved the use of derivatives to effect the
Share buy-back program.
 
(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither GS&Co. nor any of its affiliates is
making any representations or taking any position or expressing any view with
respect to the treatment of any Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity.
 
(e) As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(f) Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.
 
(g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by GS&Co. and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).
 
(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date for each Transaction, Counterparty is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code), as amended (the “Bankruptcy Code”)) and
Counterparty would be able to purchase a number of Shares with a value equal to
the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.
 
(i) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
 
(j) Counterparty has not and will not enter into agreements with respect to the
Shares similar to the Transactions described herein where any initial hedge
period, calculation period, relevant period or settlement valuation period (each
however defined) in such other transaction will overlap at any time (including
as a result of extensions in such initial hedge period, calculation period,
relevant period or settlement valuation period as provided in the relevant
agreements) with any Relevant Period or, if applicable, any Settlement Valuation
Period under this Master Confirmation, without the prior written consent of
GS&Co. In the event that the initial hedge period, relevant period, calculation
period or settlement valuation period in any other similar transaction entered
into without GS&Co.’s prior written consent overlaps with any Relevant Period
or, if applicable, Settlement Valuation Period under this Master Confirmation as
a result of any postponement of the Scheduled Termination Date or extension of
the Settlement Valuation Period pursuant to “Valuation Disruption” above,
Counterparty shall promptly amend such transaction to avoid any such overlap.
 
5. Regulatory Disruption.  In the event that GS&Co. concludes, in its good
faith, commercially reasonable discretion, based on the advice of counsel, that
it is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS&Co., and provided that such policies or procedures are related to
legal or regulatory issues and are generally applicable hereunder and in similar
situations and applied to any Transaction hereunder in a non-discriminatory
manner), for it to refrain from or decrease any market activity in the Shares
(or any related Hedge Position) on any one or more Scheduled Trading Days during
the Calculation Period or, if applicable, the Settlement Valuation Period,
GS&Co. may by written notice to Counterparty elect to deem that a Market
Disruption Event has occurred and will be continuing on such Scheduled Trading
Days, subject to the other provisions under “Valuation Disruption” in Section 1
above.
 
6. 10b5-1 Plan.  Counterparty represents and covenants to GS&Co. that:
 
(a)           Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5 under the Exchange Act (“Rule 10b5”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares.  Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 under the
Exchange Act (“Rule 10b5-1”) and each Transaction entered into under this Master
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c).
 
(b)           Counterparty will not seek to control or influence GS&Co.’s
decision to make any “purchases or sales” (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, GS&Co.’s decision to enter into any
hedging transactions.  Counterparty represents that it has consulted with its
own advisors as to the legal aspects of its adoption and implementation of this
Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.
 
(c)           Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation or the relevant
Supplemental Confirmation must be effected in accordance with the requirements
for the amendment or termination of a “plan” as defined in Rule
10b5-1(c).  Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
 
7. Counterparty Purchases.  Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on
Shares or securities that are convertible into, or exchangeable or exercisable
for, Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through GS&Co., and, if GS&Co. is requested
to make any such purchases, GS&Co. will cooperate in good faith and in a
commercially reasonable manner with Counterparty to execute and deliver mutually
acceptable documentation pursuant to which GS&Co. shall make any such purchases
(each such purchase, an “Open Market Repurchase”).  All Open Market Repurchases
will be subject to the “Concurrent OMR Parameters” set forth in any Supplemental
Confirmation for a Transaction then outstanding.  The documentation governing
any Open Market Repurchases will include customary provisions relating to Rule
10b-18.
 
7A. GS&Co. Purchases. With respect to purchases of Shares by GS&Co. in
connection with any Transaction during the Calculation Period for such
Transaction (other than any purchases made by GS&Co. in connection with dynamic
hedge adjustments of GS&Co.’s exposure to any Transaction as a result of any
equity optionality contained in such Transaction), GS&Co. will use good faith,
commercially reasonable efforts to effect such purchases in a manner so that, if
such purchases were made by Counterparty, they would meet the requirements of
Rule 10b-18(b)(2) and (3), and effect calculations in respect thereof, taking
into account any applicable Securities and Exchange Commission no-action letters
as appropriate and subject to any delays between the execution and reporting of
a trade of the Shares on the Exchange and other circumstances beyond GS&Co.’s
control. Notwithstanding the foregoing, GS&Co. shall not be responsible for any
failure to comply with paragraph (b)(3) of Rule 10b-18 that would not have
resulted if (i) a bid that was actually entered or deemed to be entered by or on
behalf of Counterparty (other than as provided in the Supplemental Confirmation
for such Transaction) had instead been an “independent bid” for purposes of
paragraph (b)(3) of Rule 10b-18, or (ii) a transaction that was actually
executed or deemed to be executed by or on behalf of Counterparty (other than as
provided in the Supplemental Confirmation for such Transaction) had instead been
an “independent transaction” within the meaning of paragraph (b)(3) of Rule
10b-18.
 
8. Special Provisions for Merger Transactions.  Notwithstanding anything to the
contrary herein or in the Equity Definitions:
 
(a) Counterparty agrees that it:
 

 
(i)
will not during the period commencing on the Trade Date through the end of the
Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or to the extent it is within its reasonable control, permit
to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction (as defined below) or potential Merger
Transaction (a “Public Announcement”) unless such Public Announcement is made
prior to the opening or after the close of the regular trading session on the
Exchange for the Shares;

 

 
(ii)
 
(iii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify GS&Co. following any such Public
Announcement that such Public Announcement has been made; and
 
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide GS&Co. with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the date of
such Public Announcement that were not effected through GS&Co. or its affiliates
and (ii) the number of Shares purchased pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act for the three full calendar months preceding
the date of such Public Announcement. Such written notice shall be deemed to be
a certification by Counterparty to GS&Co. that such information is true and
correct. In addition, Counterparty shall promptly notify GS&Co. of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.

 
(b)           Counterparty acknowledges that a Public Announcement may cause the
terms of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.
 
(c)           Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party) GS&Co. in its sole discretion may (i) make
commercially reasonable adjustments to the terms of any Transaction, including,
without limitation, the Scheduled Termination Date or the Forward Price
Adjustment Amount, and/or suspend the Calculation Period and/or any Settlement
Valuation Period or (ii) treat the occurrence of such Public Announcement as an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transactions hereunder as the Affected Transactions and with the amount
under Section 6(e) of the Agreement determined taking into account the fact that
the Calculation Period or Settlement Valuation Period, as the case may be, had
fewer Scheduled Trading Days than originally anticipated.
 
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
 
9. Special Provisions for Acquisition Transaction Announcements.  
 
               (a) If an Acquisition Transaction Announcement (as defined below)
occurs on or prior to the Settlement Date for any Transaction, then the
Calculation Agent shall make such adjustments to the exercise, settlement,
payment or any other terms of such Transaction as the Calculation Agent
determines appropriate (including, without limitation and for the avoidance of
doubt, adjustments to the Forward Price Adjustment Amount, at such time or at
multiple times as the Calculation Agent determines appropriate, to account for
the economic effect on such Transaction of such Acquisition Transaction
Announcement (including adjustments to account for changes in volatility,
expected dividends, stock loan rate and liquidity relevant to the Shares or to
such Transaction). If an Acquisition Transaction Announcement occurs after the
Trade Date, but prior to the First Acceleration Date of any Transaction, the
First Acceleration Date shall be the date of such Acquisition Transaction
Announcement.
 
(b)           “Acquisition Transaction Announcement” means (i) the announcement
of an Acquisition Transaction, (ii) an announcement that Counterparty or any of
its subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.
 
(c)           “Acquisition Transaction” means (i) any Merger Event (for purposes
of this definition the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “25%” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).
 
10.  
Acknowledgments.  (a) The parties hereto intend for:

 
(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
 
(ii) the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
 
(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and
 
(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
 
(b)            Counterparty acknowledges that:
 
(i)          during the term of any Transaction, GS&Co. and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;
 
(ii)          GS&Co. and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;
 
(iii)          GS&Co. shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
 
(iv)          any market activities of GS&Co. and its affiliates with respect to
the Shares may affect the market price and volatility of the Shares, as well as
the Forward Price and the VWAP Price, each in a manner that may be adverse to
Counterparty; and
 
(v)          each Transaction is a derivatives transaction in which it has
granted GS&Co. an option;  GS&Co. may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.
 
(c)           Counterparty:
 
(i) is an “institutional account” as defined in FINRA Rule 4512(c);
 
(ii) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of GS&Co. or its associated persons, unless it has otherwise
notified GS&Co. in writing; and
 
(iii) will notify GS&Co. if any of the statements contained in clause (i) or
(ii) of this Section 10(c) ceases to be true.
 
11. Credit Support Documents.  The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.
 
12. No Set-off.  Obligations under the Agreement shall not be subject to any
Set-off by either party against any obligations of the other party or of that
other party’s affiliates. “Set-off” means set-off, offset, combination of
accounts, right of retention or withholding or similar right or requirement to
which the relevant payer of an amount is entitled or subject (whether arising
under the Agreement, another contract, applicable law or otherwise) that is
exercised by, or imposed on, such payer.
 
13. Delivery of Shares.  Notwithstanding anything to the contrary herein, GS&Co.
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
 
14. Early Termination.  In the event that an Early Termination Date (whether as
a result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Amount”), then
the following provisions shall apply.  If such Payment Amount is owed by GS&Co.,
then in lieu of any payment of such Payment Amount, such Payment Amount shall be
satisfied through the delivery of a number of Shares (or, in the case of a
Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Merger Event (each such unit, an “Alternative Delivery Unit” and, the
securities or property comprising such unit, “Alternative Delivery Property”))
with a value equal to the Payment Amount, as determined by the Calculation Agent
(and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including the
market price of the Shares or Alternative Delivery Property on the date of early
termination and the prices at which GS&Co. purchases Shares or Alternative
Delivery Property to fulfill its delivery obligations under this Section 14),
unless Counterparty, no later than such Early Termination Date or the date on
which such Transaction is terminated, elects for GS&Co. to satisfy its
obligation to pay the Payment Amount in cash; provided that in determining the
composition of any Alternative Delivery Unit, if the relevant Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.  If
such Payment Amount is owed by Counterparty, Annex A shall apply except that the
Settlement Method Election Date and the Cash Settlement Payment Date shall be
the Early Termination Date, the Forward Cash Settlement Amount shall be zero (0)
minus the Payment Amount owed by Counterparty (and, for the avoidance of doubt,
the definitions of Settlement Price and Settlement Valuation Period shall not
apply) and, in the case of a Merger Event, references to “Shares” shall be
references to “Alternative Delivery Units.”
 
15. Calculations and Payment Date upon Early Termination.  The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co. may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or soon following the designation of an
Early Termination Date.  Notwithstanding anything to the contrary or in Section
6(d)(ii) of the Agreement, all amounts calculated as being due in respect of an
Early Termination Date in respect of a Transaction under Section 6(e) of the
Agreement will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive Shares or Alternative
Delivery Property in accordance with Section 14, such Shares or Alternative
Delivery Property shall be delivered on a date selected by GS&Co as promptly as
practicable.
 
16. Automatic Termination Provisions.  Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the closing
price of the Shares on the Exchange for any two consecutive Exchange Business
Days is below such Termination Price, and such second consecutive Exchange
Business Day will be the “Early Termination Date” for purposes of the Agreement.
 
17. Delivery of Cash.  For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment Amount
and any relevant Counterparty Additional Payment Amount, except in circumstances
where the required cash settlement thereof is permitted for classification of
the contract as equity by ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity, as in effect on the relevant Trade Date (including, without
limitation, where Counterparty so elects to deliver cash or fails timely to
elect to deliver Shares or Alternative Delivery Property in respect of the
settlement of such Transactions).
 
18. Claim in Bankruptcy.  GS&Co. acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.
 
19. Governing Law.  The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).
 
20. Illegality.  The parties agree that, for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder and any similar law or regulation,
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including, without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.
 
21.  
Offices.

 
(a)           The Office of GS&Co. for each Transaction is:  200 West Street,
New York, New York 10282-2198.
 
(b)           The Office of Counterparty for each Transaction is: 500 West Main
Street, Louisville, Kentucky 40202.
 
22.           Waiver of Trial by Jury. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BYAPPLICABLE LAW, ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION, ANY TRADE
NOTIFICATION, ANY TRANSACTION HEREUNDER AND/OR ALL MATTERS ARISING IN CONNECTION
WITH THE AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION, ANY
TRADE NOTIFICATION AND/OR ANY TRANSACTION HEREUNDER.
 
23.           Submission to Jurisdiction. Section 13(b) of the Agreement is
deleted in its entirety and replaced by the following:
 
“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof (each, “Proceedings”), to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the Master Confirmation or any Supplemental
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”
 
24.           Counterparts.                                This Master
Confirmation may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Master Confirmation by signing and delivering one or more counterparts.

 
Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.
 
 
Yours faithfully,

 
GOLDMAN, SACHS & CO.
 
By:                                                           ­­­­           
 
Authorized Signatory
 
Agreed and Accepted By:
 
HUMANA INC.
 
By:
 

 
 
Name:

 
 
Title:




 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 


 
SUPPLEMENTAL CONFIRMATION
To:
 
Humana Inc.
500 West Main Street
Louisville, Kentucky 40202
From:
Goldman, Sachs & Co.
Subject:
Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]



 


 
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Humana Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below.  This Supplemental Confirmation is
a binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
 
1.           This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of November 7, 2014 (the “Master
Confirmation”) between the Contracting Parties, as amended, supplemented or
otherwise modified from time to time.  All provisions contained in the Master
Confirmation govern this Supplemental Confirmation except as expressly modified
below.
 
2.           The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:
 


Trade Date:
[               ]
Forward Price Adjustment Amount:
USD [   ]
Calculation Period Start Date:
[               ]
Scheduled Termination Date:
[               ]
First Acceleration Date:
[               ]
Prepayment Amount:
USD [               ]
Prepayment Date:
[               ]
Counterparty Additional Payment Amount:
USD [   ]
Initial Shares:
[               ] Shares; provided that if, in connection with the Transaction,
GS&Co. is unable, after using good faith, commercially reasonable efforts, to
borrow or otherwise acquire a number of Shares equal to the Initial Shares for
delivery to Counterparty on the Initial Share Delivery Date, the Initial Shares
delivered on the Initial Share Delivery Date shall be reduced to such number of
Shares that GS&Co. is able to so borrow or otherwise acquire; provided further
that (i) if the Initial Shares are reduced as provided in the preceding proviso,
then GS&Co. shall use good faith, commercially reasonable efforts to borrow or
otherwise acquire an additional number of Shares equal to the shortfall in the
Initial Shares delivered on the Initial Share Delivery Date and shall deliver
such additional Shares as promptly as practicable, and all Shares so delivered
shall be considered Initial Shares, and (ii) if fewer than [       ] Initial
Shares are so delivered in the aggregate on or prior to the second Exchange
Business Day following the Initial Share Delivery Date, then (A) the Prepayment
Amount shall be reduced by an amount equal to (x)(I) [         ] minus (II) the
aggregate number of Initial Shares so delivered on or prior to such second
Exchange Business Day multiplied by (y) USD [     ] divided by (z) [    ], and
(B) GS&Co. shall return to Counterparty on such second Exchange Business Day the
amount by which the Prepayment Amount is so reduced.
Initial Share Delivery Date:
[               ]
Ordinary Dividend Amount:
For any calendar quarter, USD [    ]
Scheduled Ex-Dividend Dates:
[         ]
Termination Price:
USD [    ] per Share
Additional Relevant Days:
The [___] Exchange Business Days immediately following the Calculation Period.
[Concurrent OMR Parameters:
Up to [  ]% of ADTV (as defined in Rule 10b-18) daily repurchase amount.]

 
3.           Counterparty represents to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
 
4.           This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.
 
Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.
 
Yours sincerely,
 


 
GOLDMAN, SACHS & CO.
 
By: ________________________________
 
Authorized Signatory
 
Agreed and Accepted By:
 
HUMANA INC.
 
 
By: ________________________________

 
 
Name:

 
 
Title:




A-




 
 

--------------------------------------------------------------------------------

 



 

 
 
ANNEX A

 
COUNTERPARTY SETTLEMENT PROVISIONS
 
1.           The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:
 
 
Settlement Currency:
USD

 
 
Settlement Method Election:
Applicable; provided that Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share”.

 
 
Electing Party:
Counterparty

 
 
Settlement Method

 
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

 
 
Default Settlement Method:
Cash Settlement

 
 
Forward Cash Settlement

 
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price.



 
Settlement Price:
The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.



 
 
Settlement Valuation Period:
A number of Scheduled Trading Days selected by GS&Co. in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the Termination Date.

 
 
Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 
 
Cash Settlement

 
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

 
 
Net Share Settlement

 
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.



 
2.           Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof to GS&Co.
(which value shall, in the case of Unregistered Settlement Shares, take into
account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent.


 
3.           Counterparty may only deliver Registered Settlement Shares pursuant
to paragraph 2 above if:
 
(a)           a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
 
(b)           the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;
 
(c)           as of or prior to the date of delivery, GS&Co. and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to GS&Co., in its discretion; and
 
(d)           as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with GS&Co. in connection with the
public resale of the Registered Settlement Shares by GS&Co. substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance satisfactory to GS&Co., which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters.
 
4.           If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
 
(a)           all Unregistered Settlement Shares shall be delivered to GS&Co.
(or any affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from
the registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
 
(b)           as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of similar size of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them); provided that,
prior to receiving or being granted access to any such information, any such
potential purchaser may be required by Counterparty to enter into a customary
nondisclosure agreement with Counterparty in respect of any such due diligence
investigation;
 
(c)           as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all reasonable fees and actual, documented out-of-pocket expenses in connection
with such resale, including all reasonable fees and actual, documented
out-of-pocket expenses of counsel for GS&Co., and shall contain representations,
warranties, covenants and agreements of Counterparty reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales; and
 
(d)           in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), Counterparty shall, if so requested by
GS&Co., prepare, in cooperation with GS&Co., a private placement memorandum in
form and substance reasonably satisfactory to GS&Co.
 
5.           GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.
 
6.           If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to GS&Co., through the Selling Agent, a notice
of Counterparty’s election that Counterparty shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one (1) Currency Business Day
after the Makewhole Notice Date, or (ii) deliver additional Shares.  If
Counterparty elects to deliver to GS&Co. additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the “Makewhole Shares”),
on the first Clearance System Business Day which is also an Exchange Business
Day following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Exchange Business Day
equal to the Shortfall.  Such Makewhole Shares shall be sold by GS&Co. in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of
the Forward Cash Settlement Amount then Counterparty shall, at its election,
either make such cash payment or deliver to GS&Co. further Makewhole Shares
until such Shortfall has been reduced to zero.
 
 
7.           Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares and Makewhole Shares be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”).  Counterparty represents (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:
 
A – B
 
 
Where
A = the number of authorized but unissued shares of Counterparty that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

 
 
B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 
“Reserved Shares” means initially, 7,500,000 Shares.  The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.
 


